10
ll
12
2B
14
15
16

17

18

19

20

2]

7. 22

23

24

 

 

CHRISTOPHER CHIOU
Acting United States Attorney
Nevada Bar Number 14853 -
JARED L. GRIMMER
Assistant United States Attorney
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

Tel: (702) 388-6336

Fax: (702) 388-6418
jared.1.grimmer@usdoj.gov
Attorneys for the United States

UNITED STATES DISTRICT COURT

pe he
peepee

 

BY:

 

eee

—

FILED —— RECH
COUNSEL/PARTIES OF

 

JUN 18 2021

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

a reereenen

L=J

WED Ot
ENTERED =" SERED ON ry
ECORD jf :

EPUTY |

 

DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
| Plaintiff,

. v. .
MARTIN ROMERO-GALLEGOS,

Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Christopher
Chiou, Acting United States Attorney, and Jared L. Grimmer, Assistant United States
Attomey, counsel for the United States of America, and Wendi L. Overmyer, Assistant
Federal Public Defender, counsel for Defendant MARTIN ROMERO-GALLEGOS, that
the Court schedule the preliminary hearing in this case for no earlier than 90 days from the
date of the filing of this stipulation. This request requires that the Court extend two
deadlines: (1) that a preliminary hearing be conducted within 14 days of a detained
defendant's initial appearance, see Fed, R. Crim, P. 5.1(c); and (2) that an information or _

indictment be filed within 30 days of a defendant’s arrest, see 18 U.S.C. § 3161(b).

Case No. 2:21-mj-00505-DJA

ORDER

.to Extend
Deadlines to Conduct
Preliminary Hearing and

File Indictment (First Request)

a

 

 

 

te ee oe

ae et

fet ene

 
10
ll
12
13
14
15

16
17
18

“19

20

21

22

23

24

 

This stipulation is entered into for the following reasons:

1. The United States Attorney’s Office has developed an early disposition
program for immigration cases, authorized by the Attorney General pursuant to the
PROTECT ACT of 2003, Pub. L. 108-21.

2. The early disposition program for immigration cases is designed to: (1)
reduce the number of hearings required in order to dispose of a criminal case; (2) avoid
having more cases added to the court’s trial calendar, while still discharging the
government’s duty to prosecute federal crimes; (3) reduce the amount of time between
complaint and sentencing; and (4) avoid adding significant time to the grand jury calendar
to seek indictments in immigration cases, which in turn reduces court costs.

3. The government has made a plea offer in this case that requires defendant to
waive specific rights and hearings in exchange for “fast-track” downward departure under
USSG § 5K3.1. This offer will be withdrawn if it is not timely accepted before this matter is
indicted and before a preliminary hearing is held.

4. | Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the
preliminary hearing within a reasonable time, but no later than 14 days after the initial
appearance if the defendant is in custody... .”

5. However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a
showing of good cause—taking into account the public interest in the prompt disposition of
criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more
times... .” .

6. Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[alny

information or indictment charging an individual with the commission of an offense shall

 

 

Deed ceban, sede

se serge ate

   

fee ems rt Oe AR OMT nem ro

anos cmos aed ee
ce ante FE chee coe ae
- owe nor 4s eee

Me eee ek:

 

 

 

 

 
10
ou
12
13
14
15
16
7
18
19
20
21
22
23

24

 

be filed within thirty days from the date on which such individual was arrested or served
with a summons in connection with such charges.”

7. Defendant needs additional time to review the discovery and investigate
potential defenses to make an informed decision as to how to proceed, including whether
to accept the fast-track plea agreement.

8. Accordingly, the parties jointly request that the Court schedule the
preliminary hearing in this case no sooner than 90 days from today’s date.

2%. Defendant is in custody and agrees to the extension of the 14-day deadline
imposed by Rule 5.1{c) and waives any right to remedies under Rule 5.1(c) or 18 U.S.C.
§ 3161(b), provided that the information or indictment is filed on or before the date ordered
pursuant to this stipulation .

10. The parties agree to the extension of that deadline.

11. This extension supports the public interest in the prompt disposition of
criminal cases by permitting defendant to consider entering into a plea agreement under the
United States Attorney’s Office's fast-track program for § 1326 defendants.

12. Accordingly, the additional time requested by this stipulation is allowed
under Federal Rule of Criminal Procedure 5.1(d).

13. In addition, the parties stipulate and agree that the time between today and
the scheduled preliminary hearing is exciudable in computing the time within which the
defendant must be indicted and the trial herein must commence pursuant to the Speedy

Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C.

§ 3161(hX7)(B)() and (iv),

 

os parsegpaes

 

peo erage seme i“ HR Ome See ee eer

woe . prari .
cabs MERRIE? Seer teeet ners Sse nce rem
masa + .

 

 

 

 

 
10

il

12

13
“14
15
16
17
18
19
20
21
22
23

24

 

 

14. This is the first request for an extension of the deadlines by which to conduct

the preliminary hearing and to file an indictment.

DATED this 18th day of June, 2021.

/s/Wendi L. Overmyer
WENDIL. OVERMYER

Assistant Federal Public Defender
Counsel for Defendant MARTIN
ROMERO-GALLEGOS

Respectfully submitted,

CHRISTOPHER CHIOU
Acting United States Attorney

/s/ Jared L. Grimmer
JARED L. GRIMMER
Assistant United States Attorney

 

F Anaiee 05 be SpSOprmnp
fot a ee

ee ee ee ee ee ree

mee EG cee ee

 

wee Ribot petty ecoperstnte eter terete pe adatee

 

 

Feet iitefenntmenta 9» lene: te Fees! TH See Bee lide

 

 
10
i
12
13
14
15
16
17
i8
19
20
21
22
23

24

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No. 2:21-mj-00505-DJA

Plaintiff, ORDER — on Stipulation
to Extend Deadlines to Conduct
v. Preliminary Hearing and

File Indictment
MARTIN ROMERO-GALLEGOS,

Defendant.

 

 

‘Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161 (h)(7)(B)@) and (iv):

| IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

on July 2, 2021, at the hour of 4:00 p.m., be vacated and

RESET to September 27, 2021, at 4:00 p.m., Courtroom 3A.

21st
DATED this day of June, 2021.

 

 

HONORABLE DANIEL J. ALBREGTS
UNITED STATES MAGISTRATE JUDGE

 

 

fe bins econ Hee cir sis ceca nie Sp omits oma Nabe os Seaeceat = B- te

 

 

 

 
